Title: To James Madison from John Armstrong, Jr., 20 May 1807
From: Armstrong, John, Jr.
To: Madison, James



Dear Sir,
Paris 20 May 1807.

Mrs. Stewart returns to America 20,000 fs. richer than when she left it, but believing herself entitled to double that sum, she of course is not above half-pleased.  As you may hear somewhat of her discontents, it may not be improper to state, that on her arrival in Paris the fund created by the Convention was reduced to 108,000 fs. and that for this residue, three other Claims were considered all of which had been recommended by me for admission.  The utmost therefore that I could do for her was, to have her claim put upon the list, and to ask, that the unappropriated money should be divided among the four.  This I did. It was not long however before I discovered an intrigue, the object of which was, to have two of the four claims rejected, so that the other two, instead of receiving only their proportions, might be paid in full, and accordingly on the  of  I received a proposition from the Treasury to pay Mr. Jones 55,000 fs. and Mrs. Stewart 43000 fs. and that the claims of Joseph Russel and John Mitchel should be rejected.  To this proposition I disagreed directly and peremptorily and substituted for it the following, which Mr. Mathieu adopted Viz: that 20,000 fs. be paid to Mr. Jones and an equal sum to Mrs. Stewart.  I have since written two notes to the Minister which will, I believe, procure the admission of the two rejected claim’s.  But in doing this, Mrs. Stewart thinks I have done her a personal injury and will probably so represent it: so apt are we to forget the obligations of truth & justice in the pursuit of money.  No claims are better founded than those of Russel & Mitchel.  That of the latter has even become as interesting to humanity, as it has always been to justice, for poor Mitchel is litterally a beggar.  With very high respect and esteem, I am Dear Sir, Your Most Obedt. and very humble servant

John Armstrong

